Citation Nr: 1027809	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
dislocated left thumb, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for diffuse atrophy and 
weakness of the left arm, rated as 20 percent disabling prior to 
November 1, 2007.

3.  Entitlement to an increased rating for diffuse atrophy and 
weakness of the left arm from November 1, 2007


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from September 1964 to 
March 1965.  He also served in the reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Augusta, Maine.

The issue of entitlement to an increased rating for the Veteran's 
left arm disability since November 1, 2007 is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum available 
schedular disability rating for his left thumb disability and the 
evidence has not shown symptomatology not contemplated by the 
rating schedule.

2.  Effective October 31, 2007, atrophy and weakness of the left 
arm was manifested by moderate but not severe incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a dislocated left thumb have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5224, 5152 (2009).

2.  From October 31, 2007, atrophy and weakness of the left arm 
has met the criteria for a 30 percent evaluation.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, 
Diagnostic Code 8512.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
October 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain, and information 
regarding how VA determines the disability rating and effective 
date

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

Increased Ratings-Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  Additionally, although 
regulations require that a disability be viewed in relation to 
its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a 
disability rating, it is the present level of disability which is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the Court explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 
to determine the combined rating for a Veteran's service-
connected disabilities.  A combined rating results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less disabling 
condition, then by other less disabling conditions, if any, in 
the order of severity.  38 C.F.R. § 4.25.  A Veteran receiving 
multiple disability ratings will be provided with a total 
disability evaluation based on the combined ratings table, the 
disability ratings are not merely combined.  See 38 C.F.R. § 
4.25. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Residuals of a Dislocated Left Thumb

The Veteran contends that his left thumb disability is manifested 
by pathology that warrants the assignment of an increased rating.

Procedurally, the Veteran's left thumb disability was service-
connected in a January 1967 rating decision.  In a May 1998 
rating decision, the evaluation was increased to a 10 percent 
rating due to a finding of favorable ankylosis of the thumb under 
diagnostic code 5224.  In August 1999, the rating was increased 
to 30 percent because the thumb disorder was determined to be of 
such a severity that it was analogous to an amputation of the 
thumb with metacarpal resection.   38 C.F.R. § 4.71a, Diagnostic 
Code 5152.  As the Veteran is right handed, he was assigned a 30 
percent disability evaluation.

Significantly, there is no higher schedular rating for the 
Veteran's left thumb disability available.  The disability has 
been compared to an amputation of the thumb itself, and there is 
no other pertinent schedular that may be considered. 38 C.F.R. § 
4.71a.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board concludes that the 30 percent rating criteria adequately 
contemplates the nature of the disability.  The Veteran's left 
thumb disability has not necessitated frequent periods of 
hospitalization, and while the Board acknowledges the appellant's 
assertions that the left thumb has affected his ability to grasp 
ladder rungs at his work as a merchant seaman, the Veteran also 
reported on October 31, 2007 that he had not missed any work over 
the prior year due to his disability.  See VA Examination, 
October 31, 2007.  Further, the Veteran's 30 percent disability 
rating appropriately contemplates the impairment on the Veteran's 
earning capacity as due to his thumb disability.  Thus, the Board 
finds that the requirements for referral of a claim for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Thun; Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
light of the appellant's report that he is working, the record in 
this case does not raise the issue of total disability based on 
individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

As the Veteran is currently in receipt of the highest available 
schedular rating and as the Board finds that an extra-schedular 
rating is not warranted, the claim of entitlement to an increased 
rating for his service-connected left thumb disability is denied.  



Diffuse Atrophy and Weakness of the Left Arm 

The Veteran was granted entitlement to service connection for his 
left arm disorder in an October 2001 rating decision.  At that 
time it was noted that the disorder was not specifically 
described within the rating schedule.  Hence, the Veteran would 
be rated by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  
When an unlisted condition is encountered, it will be permissible 
to rate the condition under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.

While the Veteran was initially rated under Diagnostic Code 8513, 
"all radicular groups," in his February 2008 rating decision, 
the RO rated the Veteran under Diagnostic Code 8512, "lower 
radicular group."  Given the fact that the Veteran's disability 
primarily involves the muscles of his left hand and Diagnostic 
Code 8512 describes pertains to the hand, wrist and fingers, the 
Board is in agreement with the February 2008 rating decision 
finding that the Veteran is most appropriately rated under 
Diagnostic Code 8512.  

Under Diagnostic Code 8512 complete paralysis of all intrinsic 
muscles of the hand and some or all of the flexors of the wrist 
and fingers paralysis of lower radicular group of the minor hand 
warrants a 60 percent evaluation; a 40 percent disability 
evaluation is warranted for severe incomplete paralysis; a 30 
percent disability evaluation is warranted for moderate 
incomplete paralysis, and a 20 percent disability evaluation is 
warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a.

In October 2006, the Veteran requested an increase in his 
disability evaluation.  Accordingly, Veteran was afforded a VA 
examination on October 31, 2007 in order to determine whether the 
severity of his disability had increased.  During his examination 
it was noted that the Veteran had moderate to severe left hand 
muscle atrophy in the thenar and hypothenar eminence which caused 
decreased mobility, manual dexterity problems lifting and 
carrying, difficulty reaching, weakness, fatigue and decreased 
strength.  It was noted that the Veteran had decreased, 3/5 
strength in the left hand.  The Veteran's index, long, ring and 
little fingers had full range of motion for flexion and extension 
with no loss of motion or function on repetitive use of the 
joints.  The examiner opined that the Veteran's disability 
rendered him unable to do fine detail work with his left hand, 
and while he had not lost time from work due to this disability, 
he did have a reduced ability to carry out his work assignments 
efficiently, as well as problems carrying and lifting objects 
with his left hand.  

In light of the foregoing the Board finds that a 30 percent 
disability evaluation most nearly approximates the Veteran's left 
arm disability.  The October 31, 2007 VA examiner's finding that 
the Veteran had muscle "moderate to severe" muscle atrophy 
shows that the Veteran's disorder is at least moderate in 
severity.  The Veteran's condition is not, however, severe.  In 
this regard, while the Veteran's left arm is clearly weaker than 
the right secondary to his left thumb disability, it is noted 
that diagnostic code 8512 notes that as part of the determination 
regarding paralysis, complete paralysis requires a showing that 
all of the fingers be paralyzed.  The Veteran's left hand fingers 
have full range of motion.  Moreover, while the disorder causes a 
severe impact on the appellant's ability to play sports, and 
participate in recreational and travel activities; the disorder 
did not cause more than a mild impact on his ability to perform 
chores, shop, exercise, and feed, bathe, dress, and groom 
himself.  Thus, the Board will assign a 30 percent rating, but no 
more, effective the date of the examination which found the 
increased pathology, October 31, 2007.


ORDER

Entitlement to an increased rating for residuals of a dislocated 
left thumb, currently rated as 30 percent disabling, is denied.

Entitlement to a 30 percent rating, but no higher, for diffuse 
atrophy and weakness of the left arm from October 31, 2007, is 
granted subject to the laws and regulations governing the award 
of monetary benefits.



REMAND

In August 2008, the Veteran indicated that he believed that his 
left arm disorder had increased in severity.  The Veteran was 
last provided with a VA examination for his left arm disability 
on October 31, 2007.  Given the contention that symptoms warrant 
a higher disability rating, and the fact that the Veteran has not 
been examined by VA in approximately three years, a new 
examination is in order.  See 38 C.F.R. § 3.326 (where there is a 
claim for disability compensation but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
Department of Veterans Affairs examination will be authorized); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate such records, 
the RO must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond.

2.  Thereafter, the RO should schedule the 
Veteran for an examination of his left hand 
and arm by a physician.  The Veteran's claims 
folder, to include any newly obtained 
treatment records, must be provided to the 
examiner for review.  All indicated studies 
must be performed, and all findings should be 
reported in detail.  In accordance with the 
latest Automated Medical Information Exchange 
worksheets for the peripheral nerves and the 
muscles, the physician examiner is to provide 
a detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of his left arm diffuse 
atrophy and weakness.  The physician examiner 
must provide an opinion concerning the degree 
of paralysis, if any, that is found stating 
specifically whether the Veteran's hands or 
fingers are paralyzed.  If the paralysis is 
found to be incomplete, the physician 
examiner must opine whether the paralysis is 
mild, moderate or severe.  A complete 
rationale for all opinions expressed must be 
provided.  

The physician examiner should provide a copy 
of his/her curriculum vitae with the 
examination report.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the Veteran does 
not report for any ordered examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective procedures 
at once.

5.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file before 
the file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


